DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 12, 14-16, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kirin Techno System Co. Ltd (JP 2007-278778, hereinafter Kirin).
 	Kirin shows an inspection unit 4 that includes a frame 5 and inspection modules 18/19 which inspect bottles 1. The frame includes a conveyor 2 that conveys the bottles and a plurality of rails 6/7/8/10/12.  The rails include a first rail 7 (see the left side rail 7 in Figure 2) and a second rail 10 or 12 (see the left half of cross member 10 or the vertical rail member 12 on the left side of the conveyor 2) arranged on a first side of the conveyor. A third rail 7 (see the right side rail 7 in Figure 2) and a fourth rail 10 or 12 (see the right half of cross member 10 or the vertical rail member 12 on the right side of the conveyor 2) arranged on a second side of the conveyor.  Each of the plurality of rails are used together to fasten the inspection modules on the frame 5.  The inspection modules are completely held by the frame 5 and may be fastened by the rails 7 and 10 with a continuously adjustable vertical position. The plurality of rails are arranged such that the inspection modules are spaced from the conveyor.  The frame .  
Claim(s) 1-3, 5-6, 12-16, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishizaki Korea Co. Ltd. (KR 10-1287464, hereinafter Ishizaki).
 	Ishizaki shows an inspection unit A that includes a frame 50 and inspection modules C1/C2/C3/C4 which inspect containers in the form of cans 2 and which could be used for inspecting bottles.  The frame includes a conveyor 60 that conveys the bottles, a discharge unit that takes the containers away from the conveyor (see the chutes illustrated on each side of Figure 7, the shooters P1/P2/P3/P4, and paragraphs 0022/0037/0047 of the translation of the Korean document in patent translate KR101287464B1 which describe the operation of the inspection device A for selecting and discharging defective products and vis the shooters), and a plurality of rails 12/22/32/34/42/44.  The rails include a first rail 12 (see Figure 5) and a second rail 34 and/or32 (see Figure 6) arranged on a first side of the conveyor.  A third rail 22 (see Figure 5) and a fourth rail 44 (mislabeled as 34 in Figure 6) and/or 42 (see Figure 6) arranged on a second side of the conveyor.  Each of the plurality of rails are used to fasten the inspection modules on the frame 50.  The inspection modules are completely held by the frame 5 and may be fastened by the rails 7 and 10 with in continuously adjustable positions (see paragraphs 0036 and 0046). The plurality of rails are arranged such that the inspection modules are spaced from the conveyor.  The frame must inherently include two or more feet formed by whatever parts of the frame that resting on the floor and a railing 69a (see paragraph 0028). As described above, Ishizaki shows all the structure required by claims 1-3, 5-6, 12-16, and 18-19.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki.
 	In regard to the clamps of claim 4, it is recognized that the precise means of fastening the modules to the rails is not discussed in detail, however, the use of an ordinary fastener such as a clamp for fastening parts would have been obvious to any ordinary mechanic and to one of ordinary skill in the art at the time of the invention. Therefore the use of clamps in Ishizaki is deemed to have been an obvious design choice absent some disclosure in the applicant’s specification of some unusual advantage or result.  In re Kuhle, 188 USPQ 7 (CCPA 1975).
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki in view of Peters et al. (US 2016/0229636).
 	In regard to the cable ducts of claim 7 and drip tray or claim 11, it should be noted that Peters shows a conveyor with a drip tray 46 and frame members 9 that may be used for mounting an auxiliary device such as a cable holder. Peters teaches that the drip tray may be used to catch liquid falling from the conveyor and that cable holders may be attached to the frame to hold cables and form a cable duct on the conveyor. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the frame of Ishizaki with a drip tray and a cable holder/cable duct according to the teachings of Peters. .
Allowable Subject Matter
Claims 8-10, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651